Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Bender on April 30, 2021. James Bender additional submitted an email with changes on May 3, 2021.
The application has been amended as follows: 
1.	(Previously Presented)	A method for modifying a care plan assigned to a patient in response to data observed from the patient, the method comprising:
retrieving the care plan from a computer storage at a server, wherein the care plan comprises a plurality of care plan protocols, each care plan protocol addressing a respective medical condition of the patient and comprising: (i) a biometric threshold related to biometric data for the patient and (ii) a treatment action for the patient related to the medical condition;
transmitting the care plan from the server to a mobile device associated with the patient and storing the care plan at the mobile device, 
wherein the mobile device is configured to provide the treatment actions associated with each care plan protocol in the care plan to the patient, based on the care plan, 
wherein the mobile device is configured to parse the received care plan to identify a first biometric threshold of the biometric thresholds in the care plan, and
wherein the mobile device is configured to configure logic on one or more remote biometric sensor devices to monitor biometric data for the patient and determine whether the first biometric threshold is exceeded;

		dynamically modifying the care plan, at the server, based on the received data, the modifying comprising:
	identifying a plurality of states relating to the care plan, each state comprising a threshold trigger and an event rule;
determining a current state of the care plan, of the plurality of states;
	selecting a next state for the care plan, of the plurality of states, based on the current state and the received data, wherein the next state comprises a next threshold trigger and a next event rule, and wherein the selecting comprises determining that the received data satisfies the next threshold trigger of the next state;
modifying the care plan based on the next event rule of the next state, wherein the modified care plan specifies one or more remedial actions related to treatment for the patient; and
transitioning the care plan from the current state to the next state;
	 transmitting the modified care plan from the server to the mobile device associated with the patient, wherein the mobile device is configured to store the modified care plan, and wherein the mobile device is configured to provide the one or more remedial actions to the patient, based on the modified care plan; and
storing the modified care plan at the server in the computer storage. 
	
2.	(Previously Presented)	The method of claim 1, wherein the next event rule specifies the one or more remedial actions and one or more additional conditions to add to the care plan, and wherein modifying the care plan comprises, adding the one or more remedial actions and conditions to the care plan.

3. 	(Previously Presented)	The method of claim 2, further comprising:


4.	(Previously Presented)	The method of claim 3, wherein the additional event rule corresponding to the satisfied additional conditions specifies a care provider to contact.

5.	(Original)	The method of claim 1, further comprising, notifying the patient of the modification to the care plan. 

6.	(Previously Presented)	The method of claim 1, wherein the biometric data includes at least one of a blood pressure measure, a weight measure, or a heart rate measure of a patient. 

7.	(Cancelled).

8.	(Previously Presented)	A computer-readable storage medium storing instructions, which, when executed on a processor, performs an operation for modifying a care plan assigned to a patient in response to data observed from the patient, the operation comprising:
retrieving the care plan from a computer storage at a server, wherein the care plan comprises a plurality of care plan protocols, each care plan protocol addressing a respective medical condition of the patient and comprising: (i) a biometric threshold related to biometric data for the patient and (ii) a treatment action for the patient related to the medical condition;
transmitting the care plan from the server to a mobile device associated with the patient and storing the care plan at the mobile device, 
wherein the mobile device is configured to provide the treatment actions associated with each care plan protocol in the care plan to the patient, based on the care plan, 
wherein the mobile device is configured to parse the received care plan to identify a first biometric threshold of the biometric thresholds in the care plan, and

receiving data at the server from the one or more biometric sensor devices using the mobile device, the data corresponding to the biometric data for the patient, wherein the data corresponds with at least one of the biometric thresholds in the care plan;
		dynamically modifying the care plan, at the server, based on the received data, the modifying comprising:
	identifying a plurality of states relating to the care plan, each state comprising a threshold trigger and an event rule;
determining a current state of the care plan, of the plurality of states;
	selecting a next state for the care plan, of the plurality of states, based on the current state and the received data, wherein the next state comprises a next threshold trigger and a next event rule, and wherein the selecting comprises determining that the received data satisfies the next threshold trigger of the next state;
modifying the care plan based on the next event rule of the next state, wherein the modified care plan specifies one or more remedial actions related to treatment for the patient; and
transitioning the care plan from the current state to the next state;
	 transmitting the modified care plan from the server to the mobile device associated with the patient, wherein the mobile device is configured to store the modified care plan, and wherein the mobile device is configured to provide the one or more remedial actions to the patient, based on the modified care plan; and
storing the modified care plan at the server in the computer storage. 

9.	(Previously Presented)	The computer-readable storage medium of claim 8, 
wherein the next event rule specifies the one or more remedial actions and one or more additional conditions to add to the care plan, and wherein modifying the care plan comprises, adding the 
	upon determining that subsequently observed biometric data satisfies one or more of the additional conditions, identifying an additional event rule corresponding to the satisfied additional conditions.
	
10. 	(Cancelled). 

11.	(Previously Presented)	The computer-readable storage medium of claim 9, wherein the additional event rule corresponding to the satisfied additional conditions specifies a care provider to contact.

12.	(Previously Presented)	The computer-readable storage medium of claim 8, wherein the next event rule specifies one or more tasks to remove from the care plan, and wherein modifying the care plan comprises, removing the one or more tasks from the care plan.

13.	(Cancelled). 

14.	(Cancelled).

15.	(Previously Presented)	A system, comprising:
	a processor; and 
	a memory storing one or more application programs, which, when executed on the processor, are configured to perform an operation modifying a care plan assigned to a patient in response to data observed from the patient, the operation comprising:
retrieving the care plan from a computer storage at a server, wherein the care plan comprises a plurality of care plan protocols, each care plan protocol addressing a respective medical condition of the 
transmitting the care plan from the server to a mobile device associated with the patient and storing the care plan at the mobile device, 
wherein the mobile device is configured to provide the treatment actions associated with each care plan protocol in the care plan to the patient, based on the care plan, 
wherein the mobile device is configured to parse the received care plan to identify a first biometric threshold of the biometric thresholds in the care plan, and
wherein the mobile device is configured to configure logic on one or more remote biometric sensor devices to monitor biometric data for the patient and determine whether the first biometric threshold is exceeded;
receiving data at the server from the one or more biometric sensor devices using the mobile device, the data corresponding to the biometric data for the patient, wherein the data corresponds with at least one of the biometric thresholds in the care plan;
		dynamically modifying the care plan, at the server, based on the received data, the modifying comprising:
	identifying a plurality of states relating to the care plan, each state comprising a threshold trigger and an event rule;
determining a current state of the care plan, of the plurality of states;
	selecting a next state for the care plan, of the plurality of states, based on the current state and the received data, wherein the next state comprises a next threshold trigger and a next event rule, and wherein the selecting comprises determining that the received data satisfies the next threshold trigger of the next state;
modifying the care plan based on the next event rule of the next state, wherein the modified care plan specifies one or more remedial actions related to treatment for the patient; and
transitioning the care plan from the current state to the next state;
	 

storing the modified care plan at the server in the computer storage.

		
16.	(Previously Presented)	The system of claim 15, wherein the next event rule specifies the one or more remedial actions and one or more additional conditions to add to the care plan, and wherein modifying the care plan comprises, adding the one or more remedial actions and conditions to the care plan, and wherein the operation further comprises:
	upon determining that subsequently observed biometric data satisfies one or more of the additional conditions, identifying an additional event rule corresponding to the satisfied additional conditions.

17. 	(Cancelled). 

18.	(Previously Presented)	The system of claim 16, wherein the additional event rule corresponding to the satisfied additional conditions specifies a care provider to contact.

19.	(Previously Presented)	The system of claim 15, wherein the biometric data includes at least one of a blood pressure measure, a weight measure, or a heart rate measure of a patient. 

20.	(Cancelled).

21.	(Previously Presented)	The method of claim 1, wherein the one or more remedial actions relate to a treatment action the patient and wherein the mobile device is configured to provide the treatment action to the patient based on the care plan.

22.	(Previously Presented)	The method of claim 1, further comprising:
	determining, at the server, that the event rule requires authorization prior to modifying the care plan;
	identifying a care provider associated with the patient to provide authorization;
	prompting the care provider for authorization; and
	determining that the care provider has authorized modifying the care plan.

23.	(Previously Presented) The method of claim 1, wherein the server receives the data from the one or more biometric sensor devices via the mobile device, and wherein the server receives one or more reported symptoms from the mobile device.

24.	(Currently Amended)	The method of claim 1, further comprising:
	generating a plurality of event rules for the plurality of states relating to the care plan, based a treatment history for the patient, wherein the generating comprises:
identifying at least one beneficial previous treatment with a beneficial effect toward the patient and generating a first event rule related to the beneficial previous treatment; and
identifying at least one adverse previous treatment with an adverse effect toward the patient, and adjusting the care plan based on the adverse previous treatment.

25.	(Currently Amended)	The computer-readable storage medium of claim 8, the operation further comprising:
	generating a plurality of event rules for the plurality of states relating to the care plan, based a treatment history for the patient, wherein the generating comprises:
identifying at least one beneficial previous treatment with a beneficial effect toward the patient and generating a first event rule related to the beneficial previous treatment; and
identifying at least one adverse previous treatment with an adverse effect toward the patient, and adjusting the care plan based on the adverse previous treatment.

26.	(Currently Amended)	The system of claim 15, the operation further comprising:
	generating a plurality of event rules for the plurality of states relating to the care plan, based a treatment history for the patient, wherein the generating comprises:
identifying at least one beneficial previous treatment with a beneficial effect toward the patient and generating a first event rule related to the beneficial previous treatment; and
identifying at least one adverse previous treatment with an adverse effect toward the patient, and adjusting the care plan based on the adverse previous treatment.

REASONS FOR ALLOWANCE
Claims 1-6,8-9,11-12,15-16,18-19 and 21-26 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Baudenbacher et al., Vemireddy et al., Bildirici or Richards et al. do not teach nor suggest a mobile device configured to configure logic on one or more remote biometric sensor devices to monitor biometric data for the patient and determine whether the first biometric threshold is exceeded; receiving data at the server from the one or more biometric sensor devices using the mobile device, the data corresponding to the biometric data for the patient, wherein the data corresponds with at least one of the biometric thresholds in the care plan; and dynamically modifying the care plan, at the server, based on the received data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.B.W/             Examiner, Art Unit 3626     


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626